 

Exhibit 10.6

EXECUTION COPY

AMENDMENT TO EMPLOYMENT AGREEMENT

JEFFERY A. SURGES

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of September 10, 2010 (the “Amendment Date”), by and between
Allscripts-Misys Healthcare Solutions, Inc. (“Company”) and Jeffery A. Surges
(“Executive”).

WHEREAS, Company and Executive entered into an Employment Agreement dated
October 10, 2008 (the “Employment Agreement”); and

WHEREAS, Company and Executive desire to amend certain provisions of the
Employment Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows
effective as of the Amendment Date:

1. The foregoing recitations shall form a part of this Amendment and are
incorporated herein verbatim by reference. Unless otherwise indicated,
capitalized terms shall have the same meaning as referenced in the Employment
Agreement.

2. Section 3.6 is replaced in its entirety with the following:

3.6 [Reserved.]

3. Section 3.7 is replaced in its entirety with the following:

3.7 Payment upon a Change of Control with No Comparable Job. If a Change of
Control occurs, and, prior to the Change of Control, Company or representatives
of the third party effecting the Change of Control (as applicable) do not offer
Executive a Comparable Job following the Change of Control, then, so long as
Executive has remained continuously employed from the Effective Date through the
date of the Change of Control, whether or not Executive continues to be employed
by Company or a successor to Company following the Change of Control, then:
(i) all unvested equity awards held by Executive shall fully vest upon the
Change of Control, and (ii) Company shall pay Executive, within ten (10) days
following the Change of Control, a lump sum equal to two (2) times the sum of
Executive’s Base Salary and Target Performance Bonus. The term “Comparable Job”
means employment following the Change of Control (x) with substantially the same
duties and responsibilities as were held by Executive prior to the Change of
Control (excluding, for this purpose, changes following the Change of Control
(I) to Executive’s reporting responsibilities and (II) arising by reason of
Company ceasing to be a public company), (y) at the same location



--------------------------------------------------------------------------------

at which Executive provides services prior to the Change of Control or a
location within fifty (50) miles of such location and (z) at the same or
increased Base Salary and Target Performance Bonus levels as were in effect
prior to the Change of Control.

4. Section 4.5.1(iii) is replaced in its entirety with the following:

(iii) upon the Termination Date (or, for awards subject to the satisfaction of a
performance condition, subject to the satisfaction of such performance condition
and upon the satisfaction of such performance condition, and based on the level
of performance achieved) a portion of any unvested stock option, restricted
stock unit or other equity award granted to Executive shall vest, which portion
shall be the number of shares equal to (a) plus (b) (such sum not to exceed the
number of shares that result in the full vesting of any such award) as follows:

(a) the number of shares that would have vested to Executive per the applicable
award as of the one-year anniversary of the Termination Date had Executive
remained continuously employed by Company through such date; plus

(b) the number of shares resulting from the following formula: (x) the number of
shares of such award that would vest on the normal vesting date of such award,
multiplied by (y) a fraction, the numerator of which is the number of days
elapsed since the last regular vesting date of such award (or the grant date, if
no portion of such award has yet vested), and the denominator of which is the
number of days between the last regular vesting date (or grant date, as the case
may be) and the normal vesting date.

5. Section 4.5.2 is replaced in its entirety with the following:

4.5.2 Severance Upon Termination following a Change of Control. If, within the
period beginning on the date of a Change of Control through the second
anniversary of the Change of Control, Executive terminates Executive’s
employment and the Employment Period pursuant to Section 4.4 or Company
terminates Executive’s employment pursuant to Section 4.3, then Executive shall,
subject to Section 4.7, receive the payment and benefits provided in
Section 4.5.1; provided, however, that (A) in place of the twelve (12) monthly
payments provided for in Section 4.5.1(i), Executive shall receive a lump sum
amount of cash equal to two (2) times the sum of (x) Executive’s Base Salary
plus (y) Executive’s Target Performance Bonus, with such lump sum paid on the
sixtieth (60th) day following the Termination Date, such amount reduced by any
payment received by Executive

 

2



--------------------------------------------------------------------------------

pursuant to Section 3.7, and (B) in place of the equity vesting provided for in
Section 4.5.1(iii), all unvested equity awards held by Executive shall vest upon
the Termination Date.

6. Section 6 is replaced in its entirety with the following:

6. [Reserved.]

7. In all other respects, the Employment Agreement is ratified and confirmed and
remains in full force and effect.

Signature page follows

 

3



--------------------------------------------------------------------------------

 

Signature page to Amendment to the Employment Agreement

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Amendment as of the day and year first written above.

 

/s/ Jeffery A. Surges

Jeffery A. Surges ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

/s/ Diane K. Adams

By:  

Diane K. Adams

Title:  

EVP, Culture and Talent

 

4